DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 13, 15, 18-24 are pending.
Claims 13, 15 are under examination on the merits.
Claim 13 is amended.
Claims 1-12, 14, 17 are previously canceled.
Claim 16 is newly canceled.
No claims are newly added.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/22/21 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 13, 15 under 35 U.S.C. 103 as being unpatentable over US 5084173 by Nitadori et al as evidenced by “N-vinylamide polymers” by Login et al in the previous action is repeated and maintained herein.
Nitadori describes a hydrophilic composite porous membrane.
Regarding claim 13, Nitadori describes a copolymer coating which has both hydrophilic and hydrophobic monomeric units (col 11 ln 55-60). Nitadori describes vinylpyrrolidone as a hydrophilic monomer (col 12 ln 9), i.e. an N-vinyllactam, and tetrafluoroethylene as a hydrophobic monomer (col 12 ln 22-25). Nitadori describes the hydrophilic monomer content of the copolymer as 40-90% by weight (col 12 ln 27-30). Given the hydrophilic monomer vinylpyrrolidone and hydrophobic monomer tetrafluoroethylene, this converts via molecular weight to 37.5-89 mol% of hydrophilic vinylpyrrolidone (and, correspondingly, 11-62.5 mol% hydrophobic tetrafluoroethylene). This significantly overlaps with the claimed range in claim 13. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to one of ordinary skill to arrive at values in the claimed range because Nitadori describes values overlapping with the claimed range.
If Applicant argues that the claimed embodiments are not disclosed with sufficient specificity and that examiner is picking and choosing with improper hindsight, the examiner notes that the rejection is made under 35 USC 103 obviousness.  Examiner holds the opinion that there a finite number of disclosed comonomers that would allow the ordinarily skilled artisan to prepare the claimed copolymer.  The claims are obvious over the combination of elements disclosed, and the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of those combinations less obvious.  Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). It would be obvious to one of ordinary skill to choose vinylpyrrolidone and tetrafluoroethylene because the reference teaches these as alternatives.
Although Nitadori is silent as to the softening point of the copolymer, he does state that it is solid at room temperature (col 13 ln 5). Softening point is a property and thus necessarily present. Factors affecting softening point disclosed by Nitadori include: 
A) a number average molecular weight of 10,000 or more (col 13 ln 5-10).
B) a copolymer of any kind, for example block, graft, or random copolymer (col 11 ln 60-65)
The instant specification does not describe any specific steps or ingredients to arrive at the claimed softening point. Indeed, the instant specification states that the type of production is not limited, describing several broad methods of production (instant publication paragraph 201). The instant specification does not state if the copolymer must be of any specific molecular weight to achieve the claimed softening point. However, the instant examples of copolymer of tetrafluoroethylene and vinylpyrrolidone give a molecular weight of 64,000 (production example 1 instant publication paragraph 213); 65,000 (instant publication paragraph 214); 78,000 (instant publication paragraph 216); and 71,000 (instant publication paragraph 217). This overlaps with the range preferred by Nitadori. The instant production examples seem to demonstrate random copolymerization because the monomers are added together without pre-polymerization. 
The glass transition temperature of several commercially available n-vinylamide polymers tends to lie between 126-174˚C (Login p.14 Table 10). This is a rough comparison to the copolymer described by Nitadori, which describes a copolymer of n-vinylamide instead of pure homopolymer. However it does not contraindicate the instantly claimed range for softening point. 
Given that (1) Nitadori describes the claimed copolymer in a molar ratio which significantly overlaps with the claimed range; (2) Nitadori describes a molecular weight which overlaps with the instant examples; (3) the instant production method is not limited but appears to exemplify random copolymerization, which is described by Nitadori; and (4) the glass transition temperature of related polymers to that disclosed by Nitadori lies within the claimed range, one of ordinary skill would 
Regarding the newly claimed “different monomer unit”, Nitadori meets this aspect at least when the different monomer is 0%. 

Regarding claim 15, Nitadori describes the hydrophilic monomer content of the copolymer as 40-90% by weight (col 12 ln 27-30). Given the hydrophilic monomer vinylpyrrolidone and hydrophobic monomer tetrafluoroethylene, this converts via molecular weight to 37.5-89 mol% of hydrophilic vinylpyrrolidone (and, correspondingly, 11-62.5 mol% hydrophobic tetrafluoroethylene). In the claimed terms, this amounts to 0.12-1.7 mole ratio. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to one of ordinary skill to arrive at values in the claimed range because Nitadori describes values overlapping with the claimed range.


Response to Arguments
Applicant's argument p.6 of Remarks submitted 4/22/21 has been considered but is not persuasive. Applicant states that "Nitadori does not specifically teach a copolymer of vinylpyrrolidone and tetrafluoroethylene". This is not found convincing because Nitadori teaches vinylpyrrolidone as a "specific example" (col 12 ln 8-11) for the hydrophilic monomer and teaches tetrafluoroethylene as a "specific example" (col 12 ln 22-25) for the hydrophobic monomer. Examples are illustrative and not intended to be limiting or exclusive. The EVOH copolymer exemplified by Nitadori is not the closest prior art, and the examiner's position of a combination taught by Nitadori of vinylpyrrolidone and 

Applicant's argument p.7-8 of Remarks has been considered but is not persuasive. Applicant has submitted another affidavit in which EVOH copolymer is compared to the instantly exemplified copolymers for solubility. This affidavit is unconvincing for several reasons. First and foremost -again- EVOH is not the polymer used in rejection and does not constitute comparing the closest art of record. Furthermore, applicant states that their invention is soluble in various solvents. Again: that different copolymers have different solubilities is expected and predicted in the art. Ethylene vinyl alcohol has alkyl groups and an alcohol, while tetrafloroethylene/n-vinylpyrrolidone has nitrogen and fluorine groups. These different structures are expected to lead to different solubilities of copolymers in different solvents and thus the results are not unexpected.

Applicant's argument p.9 of Remarks has been considered but is not persuasive. Applicant argues that Nitadori is incorrect in his teaching of solubility and therefore the fact that applicant's invention is soluble is unexpected. Applicant submits a catalog entry of a different EVOH as evidence to Nitadori's incorrectness. This is not found convincing for several reasons. Again, applicant is not comparing the closest prior art of record- EVOH is not the closest prior art of record, as stated several times previously and in arguments above. Second, the fact that the molar ratio of the catalog entry is similar to Nitadori's EVOH is not the only factor which contributes to Nitadori's EVOH solubility. Other factors such as randomness of copolymer, catalyst identity and polymerization conditions, chain length, molecular weight distribution, etc. can affect solubility. Third, in the affidavit Table B applicant has taken 
Nitadori specifically describes dissolving specific EVOH copolymers in Example 2 in dimethyl sulfoxide (Example 2 col 23-51). Even if pursuing this EVOH was correct- which it is not, because it is not the copolymer used in rejection- applicant has not tested Nitadori's specific EVOH and demonstrated it is not soluble in the solvents that Nitadori explicitly states it is.

Applicant's argument p.10-11 of Remarks has been considered but is not persuasive. Applicant describes a single additional test and cites a narrowing of the vinyl compound in claim 1 as evidence that the claims are commensurate in scope with unexpected results. This is not found convincing and the claims are not commensurate in scope. Claim 1 describes a large range of tetrafluoroethylene or hexafluoropropylene with a large range of any N-vinyl lactam compound. The claims have been changed to "comprising" language from "substantially consisting of" and another new potential monomer unit is now claimed. This does not amount to a narrowing of the claim to be commensurate in scope. For example, endpoints of the ranges of each of the monomers claimed have not been demonstrated, and the presence of further unknown units is possible. 
Applicant states that few polymers are soluble in ethanol but not water, however this exact property is described by Nitadori (abstract, col 14 ln 55).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA H ROSEBACH whose telephone number is (571)270-7154.  The examiner can normally be reached on 8am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 5712721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA H.W. ROSEBACH/Examiner, Art Unit 1766                                                                                                                                                                                                        
/MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766